Citation Nr: 1026111	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  07-32 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for low back strain.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. G. Alderman


INTRODUCTION

The Veteran had active service from July 1968 to June 1971.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

The Veteran appeared and provided testimony before the 
undersigned Veterans Law Judge (VLJ) in May 2010.  A transcript 
of the hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks an increased rating for his service-connected 
low back disability as well as TDIU benefits.  The Board 
apologizes for the delay, however, before the Board can render a 
decision, additional development is required.

The Veteran was afforded a VA examination in February 2006 to 
assess the current condition of his low back disability; however, 
subsequent to his VA examination, the Veteran indicated several 
times that his condition has worsened.  The United States Court 
of Appeals for Veterans Claims has held that when a Veteran 
alleges that his service-connected disability has worsened since 
he was previously examined, a new examination may be required to 
evaluate the current degree of impairment.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).  Given the foregoing, the Veteran should 
be scheduled for VA examination to determine the current nature 
and severity of his service-connected low back disability.

In addition, during his testimony before the Board, the Veteran 
stated that he retired because of his service-connected low back 
disability and that he is receiving benefits from the Social 
Security Administration (SSA).  It is not clear from the 
Veteran's testimony whether he is in receipt of disability 
benefits, retirement benefits, or SSI benefits.  Age-related or 
retirement benefits are based on a claimant's age and employment 
history.  42 U.S.C.A. § 402(a).  Disability benefits are based on 
a claimant's age, employment history, and disability.  42 
U.S.C.A. § 423; 20 C.F.R. §§ 404.1505, 404.1520 (2009).  SSI 
benefits are based on age, disability, and income and resource 
limits.  42 U.S.C.A.  § 1382; 20 C.F.R. § 416.920 (2009).  
Accordingly, the SSA may have medical records regarding the 
Veteran's service-connected low back disability if he is in 
receipt of either disability or SSI benefits.  

The claims file does not reflect that efforts have been made to 
obtain SSA records, and because the Veteran indicated a potential 
nexus between his receipt of SSA benefits and his service-
connected low back disability, the Board finds that efforts to 
obtain SSA records are required, pursuant to 38 C.F.R. § 
3.159(c)(2).  See also Baker v. West, 11 Vet. App. 163, 139 
(1998) (VA's duty to assist includes obtaining SSA records when 
the veteran reports receiving SSA disability benefits, as such 
records may contain relevant evidence).

Finally, the issue of entitlement to TDIU is inextricably 
intertwined with the claim of an increased rating for the 
service-connected low back disability.  In other words, if an 
increased disability rating is granted for the claim, this may 
impact the TDIU claim.  See Smith (Daniel) v. Gober, 236 F.3d 
1370, 1373 (Fed. Cir. 2001) (noting that where the facts 
underlying separate claims are "intimately connected," the 
interests of judicial economy and avoidance of piecemeal 
litigation require that the claims be adjudicated together); see 
also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or 
more issues are inextricably intertwined if one claim could have 
significant impact on the other).  Therefore, action on the 
Veteran's TDIU claim is deferred.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's SSA records, 
including all medical records which formed 
the basis of any decision rendered. Efforts 
to obtain these records should be documented, 
and evidence received in response to this 
request should be associated with the claims 
folder.

2.  Schedule the Veteran for a VA examination 
to determine the current nature and severity 
of his service-connected low back disability.  
The claims file and a copy of this Remand 
should be provided to the examiner and the 
examiner should indicate review of the items 
in the examination report.

Range of motion testing should be conducted 
and the examiner should indicate whether the 
Veteran's disability causes muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis.

The examiner should also address pain on use, 
flare-ups, weakened movement, excess 
fatigability and incoordination as well as 
the criteria set forth in DeLuca.

Finally, the examiner should indicate whether 
the Veteran is unable to secure or follow a 
substantially gainful occupation as a result 
of his service-connected low back disability, 
taking into consideration the Veteran's level 
of education, special training, and previous 
work experience, but not his age or any 
impairment caused by nonservice- connected 
disabilities.  Any opinion offered must be 
accompanied by a complete rationale, which 
should reflect consideration of both the lay 
and medical evidence of record.  If an 
opinion cannot be offered without resorting 
to speculation, the examiner should indicate 
such in the examination report and explain 
why an opinion cannot be offered.

3.  When the development requested has been 
completed, this case should again be reviewed 
by the RO on the basis of the additional 
evidence.  The issue of TDIU should be 
addressed.  If the benefit sought is not 
granted, the Veteran and his representative 
should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


